Luke, J.
It appearing, from the evidence, that in a cellar underneath the defendant’s house there was found about sixty gallons of beer, and on the window-sill there was found fresh beer spilled, and along the path leading from the cellar window to where an illicit still was in operation, on the premises of defendant, there were also signs of beer having been spilled, it was not error for the court to overrule a motion for a new trial upon the general grounds complaining of the conviction of the defendant upon an indictment charging him with manufacturing alcoholic, spirituous, and intoxicating liquors.

Judgment affirmed.


Wade, O. J., and George, J., concur.

Indictment for making intoxicating liquor; from Paulding superior court-^Judge Bartlett. April 14, 1917.
C. D. McGregor, for plaintiff in error.
J. B. Hutcheson, solicitor-general, contra.